Per Curiam.
At the hearing of this cause a motion was made by respondents to dismiss the appeal for want of jurisdiction. The judgment appealed from was rendered on the 4th of May, 1898. Notice of appeal was served on May 18, 1898, but not filed until June 1, 1898. The appeal bond was served on May 18, 1898, and filed June 1, 1898. Section 4 of the appeal act of 1893 (Session Laws, p. 121, Bal. Code, § 6503), requires the notice of appeal to be filed within five days after service. Section 6 of the same act (Laws 1893, p. 122, Bal. Code, § 6505) provides that an appeal shall not become effectual for any purpose, unless the appeal bond be filed with the clerk of the court within five days after the notice of appeal is given or served. These requirements have been held to be jurisdictional. Hibbard v. Delanty, ante, p. 539.
The motion must prevail and the appeal is dismissed.